DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SE 18300608, filed on February 27, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of claim 2 must be shown or the feature(s) canceled from the claim(s).  
Figure 2 shows different segments but all segments have the same center frequency whereas claim 2 requires segments having different center frequencies.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Please also refer to 112(b).  Depending on the interpretation of claim 2, a drawing may not be required.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection module” and “segment weight value module” in claims 15-20.
The word module is a generic nonce term.  
Regarding “detection module,” neither the modifier “detection” nor functional language “arranged to detect …” denote structure.  The structure for a detection module is the receiver shown in Fig. 1 at least items 120, 130, 131, and 140.
Regarding “segment weight value module,” neither the modifier “segment weight value” nor functional language “arranged to assign, for each segment, a segment weight value” denote structure.  The specification states “Processing circuitry 410 is provided using any combination of one or more of a suitable central processing unit CPU, multiprocessor, microcontroller, digital signal processor DSP, etc.”  Regarding an algorithm, the specification states “the segment weight value is determined based on a difference measured from the target object detection value to a corresponding value of the background signal energy level. Consequently, a detection value associated with a large difference compared to background signal levels is assigned a higher weight value compared to a detection value associated with smaller difference.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the language “transmitting (S 11) the N segments at different center frequencies in a transmission frequency band” is unclear as to (1) whether the Applicant simply means that a chirp waveform is being used because a chirp comprises a plurality of center/carrier frequencies wherein the language “center frequency” and “carrier frequency” are sometimes used interchangeably or (2) whether the Applicant means that each segment comprises a plurality of signals, e.g. chirps, wherein the second segment of signals is shifted up or down along the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being obvious over Nayyar (US 2016/0018511) in view of Parker (US 9,746,549).
As to claim 1, Nayyar teaches method for operating a radar transceiver (100) to reduce a false alarm rate (Fig. 3 item 302 and Fig. 5 items 502 and 504 and Para. 62 “CFAR” and Fig. 10), the method comprising
transmitting (S1), by at least one transmitter antenna (115), one or more frames (210) at a duty cycle, each frame comprising N segments (220), each segment comprising M signal components (230), wherein the N segments are consecutively transmitted within the frame, receiving (S2), by K receiver antennas (125), where K>1, a response signal (118) from a region of interest, ROI, detecting (S3), for each segment, one or more target object reflections in the response signal (Para. 25-26 Figs. 1, 3, 5-6 & 8-9 shows more one receive antenna.), 
.
Although, Nayyar teaches an adaptive signal-to-noise thresholding, e.g. Constant False Alarm Rate (CFAR), Nayyar does not teach determining the likelihood of a declared target being a false alarm.  Given the teachings of CFAR, Nayyar clears expresses a need to reduce false alarms.
In the same field of endeavor, Parker teaches “the CFAR detection circuit may compute the test value as the difference between the target value and the noise value, the difference between the noise value and the target value, the weighted ratio between the target value and the noise value, the ratio between the noise value and the target value, etc. (10:20-26).”  Parker also teaches “The filter circuit may perform two-dimensional filtering based on the power values associated with the cells in the first two-dimensional region. The filter circuit may further have a coefficient storage circuit that stores filter coefficients and a multiplier. The multiplier may receive the filter coefficients from the coefficient storage circuit and compute a product based on 
In view of the teachings of Parker, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply weighting to the CFAR algorithm applied to the range-Doppler matrix as taught by Nayyar in order to better estimate whether a target exists thereby reducing false alarm.  
As to claim 4, Nayyar in view of Parker teaches the method according to claim 1, any previous claim, wherein the detecting comprises; determining (S31) a range Fast Fourier Transform, FFT, for each of the M signal components, and determining (S32) Doppler FFTs based on the M signal components (Nayyar Fig. 2; Parker Fig. 5).
As to claim 7, Nayyar in view of Parker teaches the method according to claim 1, any previous claim, wherein the detecting comprises; determining (S34) an angle of arrival value for each range-Doppler combination, based on corresponding target object detection values from each of the K receiver antennas compared to one or more angle of arrival calibration vectors (Nayyar: Para. 28 “determine angle information” and “angle FFT” and Figs. 3 & 5 show an array.  It is well established and inherent that the known distance or length L between antenna elements must be taken into account to determine a phase offset based on                     
                        
                            
                                2
                                π
                                L
                            
                            
                                λ
                            
                        
                    
                 where λ is wavelength.)
As to claim 8, Nayyar in view of Parker teaches the method according to claim 7, wherein the segment weight value is determined based on a difference between one or more angle of arrival calibration vectors and corresponding target object detection values from each of the K receiver antennas (Nayyar: Para. 63 “the threshold level is calculated by estimating the 
As to claim 9, Nayyar in view of Parker teaches the method according to claim 1, any previous claim, wherein the filtering comprises comparing target object reflections detected in a plurality of segments (Nayyar: Para. 72 “filter the sets of detected objects such that the desired false alarm rate is achieved.”; Parker “two-dimensional finite impulse response (FIR) fitler”).
As to claim 10, Nayyar in view of Parker teaches the method according to claim 1, any previous claim, wherein the filtering comprises calculating a difference in range and angle of arrival of target object detections from different segments (Nayyar: Para. 72 “All necessary information including the range-Doppler FFT values over all the channels and the estimated noise values is received by the processing unit 406 from the SOCs 402, 404. The processing unit 406 performs the full third dimension FFT, i.e., the angle FFT, for each object in the final set of detected objects. Thus, the processing unit 406 can estimate the angle of arrival more accurately than each of the SOCs 402, 404. In addition, the processing unit 406 can combine the noise values from SOCs 402, 404 and apply a final, stricter threshold to eliminate false objects and bring the false alarm rate to the desired level.”).
As to claim 11, Nayyar in view of Parker teaches the method according to claim 1, any previous claim, wherein the filtering is based on how many target object detections from other segments that fall within a radius R of a given target object detection (Nayyar: Para 65 “coherent FFT” and Para. 63 “An object is declared present in the CUT if the power of the CUT is both greater than that of the adjacent cells and greater than the local average power level.”; Para. Parker “FIG. 2 may perform a two-dimensional filtering (e.g., using a two-dimensional finite impulse response (FIR) filter or using a two-dimensional infinite impulse response (IIR) filter), 
As to claim 12, Nayyar in view of Parker teaches the method according to claim 11, wherein the value of the radius R depends on the range of the target object detection considered (Id.  This was the Examiner’s assumption of claim 11).
As to claim 13, Nayyar in view of Parker teaches the 13. (currently amended) The method according to claim 1, any previous claim, wherein the filtering comprises tracking (S51) one or more target objects over consecutive frames (A range-Doppler matrix occurs over a plurality of frames, e.g. Nayyar Para. 37 “tracking”).
As to claim 14, Nayyar in view of Parker teaches a non-transitory computer-readable medium on which is stored a computer program for operating a radar transceiver (100) to reduce a false alarm rate, the computer program comprising computer code which, when run on processing circuitry (410) of a radar control unit (400), causes the radar transceiver (100) to execute a method according to claim 1 (Para. 26 “memory”).
As to claim 15, Nayyar in view of Parker teaches the radar transceiver (100) comprising a TX module arranged to transmit a radar signal (117) by at least one transmission element (115), the radar signal comprising one or more frames (210) transmitted at a duty cycle, each frame comprising N segments (220), each segment comprising M signal components (230), wherein the N segments are consecutively transmitted within the frame, the radar transceiver comprising K receiver antennas (125) arranged to receive a response signal (118) from a region of interest, ROI, the radar transceiver comprising a detection module (140) arranged to detect, for each segment, one or more target object reflections in the response signal
.
Although, Nayyar teaches an adaptive signal-to-noise thresholding, e.g. Constant False Alarm Rate (CFAR), Nayyar does not teach determining the likelihood of a declared target being a false alarm.  Given the teachings of CFAR, Nayyar clears expresses a need to reduce false alarms.
In the same field of endeavor, Parker teaches “the CFAR detection circuit may compute the test value as the difference between the target value and the noise value, the difference between the noise value and the target value, the weighted ratio between the target value and the noise value, the ratio between the noise value and the target value, etc. (10:20-26).”  Parker also teaches “The filter circuit may perform two-dimensional filtering based on the power values associated with the cells in the first two-dimensional region. The filter circuit may further have a coefficient storage circuit that stores filter coefficients and a multiplier. The multiplier may receive the filter coefficients from the coefficient storage circuit and compute a product based on the filter coefficients and the power values associated with the cells in the first two-dimensional region (2:7-14).”
In view of the teachings of Parker, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply weighting to the CFAR algorithm applied to the range-Doppler matrix as taught by Nayyar in order to better estimate whether a target exists thereby reducing false alarm.  
As to claim 17, Nayyar in view of Parker teaches the method according to claim 2, wherein the detecting comprises; determining (S31) a range Fast Fourier Transform, FFT, for each of the M signal components, and determining (S32) Doppler FFTs based on the M signal components (Nayyar Figs. 2 & 7).
As to claim 18, Nayyar in view of Parker teaches the method according to claim 3, wherein the detecting comprises; determining (S31) a range Fast Fourier Transform, FFT, for each of the M signal components, and determining (S32) Doppler FFTs based on the M signal components (Id.).
As to claim 19, Nayyar in view of Parker teaches the method according to claim 2, wherein the detecting comprises; determining (S34) an angle of arrival value for each range-Doppler combination, based on corresponding target object detection values from each of the K receiver antennas compared to one or more angle of arrival calibration vectors (Nayyar: Para. 28 “determine angle information” and “angle FFT” and Figs. 3 & 5 show an array.  It is well established and inherent that the known distance or length L between antenna elements must be taken into account to determine a phase offset based on 2πL/λ where λ is wavelength.).
As to claim 20, Nayyar in view of Parker teaches the method according to claim 3, wherein the detecting comprises; determining (S34) an angle of arrival value for each range-Doppler combination, based on corresponding target object detection values from each of the K receiver antennas compared to one or more angle of arrival calibration vectors (Id.).
Claim 2 rejected under 35 U.S.C. 103 as being obvious over Nayyar in view of Parker in further view of Hakobyan (US 2019/0265346) having foreign priority of November 9, 2016.
As to claim 2, Nayyar in view of Parker may not teach the method according to claim 1, wherein the transmitting comprises transmitting (S 11) the N segments at different center frequencies in a transmission frequency band (Nayyar teaches chirps in Fig. 1).
Nayyar in view of Parker does not teach segments having different center frequencies.  In other words, Nayyar in view of Parker does not teach a second segment comprising signals that have at least one different center/carry frequency in contract to a first segment.
In the same field of endeavor, Hakobyan teaches “A fundamental principle is that the separation capability of the radar in distance depends only on the effective bandwidth that speed separation capability is dependent on measurement time, and that angle separation capability correlates with the size of the antenna aperture. Wider bandwidths should therefore be worked with in order to improve distance separation capability, while longer measurement times are necessary for improved speed separation capability (Para. 3).”  Hakobyan achieves improved speed separation capability (speed resolution) by using the modulation patterns shown in Figs. 7 and 9.  The chirps shown in Figs. 7 and 9 have a different center frequency.  
In view of the teachings of Hakobyan, it would have been obvious to apply the modulation scheme as taught by Hakobyan Figs. 7 and 9 and apply said modulation to the segments taught by Nayyar in view of Parker in order to improve speed separation capability between segments thereby improving speed resolution.  
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being obvious over Nayyar in view of Parker in further view of Li (US 2017/0102457).
As to claims 3 and 16, Nayyar in view of Parker does not teach the method according to claim 1, any previous claim, wherein the transmitting comprises transmitting (S12) a parking signal (240) at a parking center frequency between transmission of the one or more frames.
In the same field endeavor, Li teaches “the radar system incorporates the FMCW mode and the interferometry mode based on a continuous waveform. The FMCW mode is responsible for range detection while the interferometry mode is for tiny physiological motion monitoring, which may include gestures and other minor discrete movements. Such a strategy is devised because FMCW can provide range information and interferometry radar is advantageous in relative displacement (e.g., physiological motion) detection (Para. 7).”
Applicant describes a parking signal at a parking center frequency which is shown having a constant frequency as shown in Applicant’s figure 2.
In view of the teachings of Li, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the inter frame idle as taught by Nayyar Fig. 1 in view of Parker to include an interferometry signal in order to improve overall resolution.  
Claims 5-6 rejected under 35 U.S.C. 103 as being obvious over Nayyar in view of Parker in further view of Weber (US 2013/0023225)
As to claim 5, Nayyar in view of Parker does not teach the method according to claim 4, wherein the detecting comprises determining (S33) a background signal energy level prior to the detecting and subtracting the background signal energy level from the range FFTs and from the Doppler FFTs.
In the same field of endeavor, Weber teaches a “The outputs of the frequency demodulators 1110 and 1112 are provided to the selective sampling receiver 1114 or to a subtraction stage to remove thermal noise or other interference (Para. 165).”
In view of the teachings of Weber, it would have been obvious to a person having ordinary skill in the art at the time of filing to subtract thermal noise in order to improve the overall signal-to-noise of a signal thereby improving signal quality. 
As to claim 6, Nayyar in view of Parker and Weber teaches the method according to claim 5, wherein the segment weight value is determined based on a difference measured from the target object detection value to a corresponding value of the background signal energy level (Nayyar & Parker are both directed to CFAR, e.g. Parker Para. 62 “The value of the threshold may be adapted to account for interference sources that affect the level of noise in received signals.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogers (US 8,125,370) teaches “a Signature Analysis and Likelihood Detection Process 820 compares measured data and theoretical target-specific data in the input set 810 to generate a likelihood value indicative of resemblance between the analyzed pixel and the specific target of interest.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.W.J./Examiner, Art Unit 3648      

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648